Mr. Justice Yantis delivered the opinion of the court: Ralph R. Pate, a member of the Howitzer Co. 130th Inf., I. N. G., was in the military bus-fire accident that occurred near Pana, Ill., on July 26, 1933. (See Case vs. State, C. of C. No. 2469.) Private Pate was a school boy at the time of the accident; his only employment being such odd work as he could obtain during vacation periods. At the time of the hearing upon this claim Ralph R. Pate, Jr., was absent, and his father and next friend testified that six weeks after the accident his son joined the U. S. Marines; that during the time between the accident and September 1st, he suffered from burns on his left leg below the knee and burns and cuts to his hands; also that his ears and eyelashes had received some burns. Apparently Private Pate suffered no permanent disabilities or he would not have been accepted for service in the Marines. Under the testimony, the authority of the Military Code, and following the rule adopted in certain similar cases, an allowance on the basis of $7.50 per week for six weeks, or $45.00, seems merited. An award is therefore made in favor of Ralph R. Pate, Sr., for the use of Ralph R. Pate, Jr., in the sum of Forty-five Dollars ($45.00).